Quinn, J.
(dissenting).
I dissent. Carl H. Fagerstrom, the present owner of the premises, acquired the property in May, 1918, without becoming personally liable for the payment of the encumbrance thereon, which consisted of a first mortgage of $29,500, with interest at five per cent, and a second mortgage for $13,500, with interest at six per cent. The amount of these mortgages, at the time of the appointment of a receiver, was more than $47,000. From the time he acquired the property the owner had collected the rents, which amounted to more than $7,000 per year, and applied no part thereof in payment of the past due interest on either mortgage, but allowed the same to accumulate. In its order appointing a receiver the trial court found that “the defendants Fagerstrom, as owners in possession of said property, are guilty of such waste as materially impairs the value of said property and renders it of doubtful sufficiency as security for the debt due and owing plaintiff secured thereon.” True it is stated in an affidavit filed upon a former hearing, that the property was worth $60,000, but if the findings of the trial court are to be considered, the property, because of the waste of the owners, is depreciating in value and the encumbrance increasing. With this condition we find the owner of the property enjoying the rents and profits without making any payments either upon principal or interest. I am firmly of the opinion that the propriety of the appointment of a receiver was well within the discretion of the trial court and that there was no abuse of such discretion.